DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 6/09/22.  Claims 1-6, 8, and 14-18 are pending, wherein claims 1, 4, and 5 have been amended.  Claims 7 and 9-13 were cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 104817087 A, previously cited) in view of Su et al (US 2009/0020067, previously cited), Fishman (US 2009/0129429, previously cited), Ban et al (CN 104556045 A, previously cited) and Jeffes (US 4,261,553, previously cited).
Regarding claim 1, Hu et al teaches a process of smelting silicon powder (paragraph [0009], refining silicon, paragraph [0045], raw silicon may be powder or block), comprising following steps:
(a) furnace starting: preparing a first silicon liquid having a standard purity in an intermediate frequency furnace (paragraph [0013], spread silicon powder at the bottom of an intermediate frequency furnace and slowly increasing the output power and continuously add silicon when the silicon powder melts, note that the melted silicon during said step is construed as the first silicon liquid);
(b) silicon smelt: adding the silicon powder to the first silicon liquid for smelting, so as to obtain a second silicon liquid (paragraph [0014]-[0015], silicon powder is continued to be added, slag-forming agent is added, and carry out slag-forming refining, note that the refined silicon liquid is construed as the second silicon liquid); and
(c) reserving a third silicon liquid in the intermediate frequency furnace as an initial silicon liquid for a next smelting, and pouring the rest of the second silicon liquid (paragraph [0015-0016], pouring out part of the silicon liquid, and leaving a small amount of silicon liquid in the crucible for the next furnace of silicon melting and slag refining, note that the small amount of silicon liquid in the crucible for the next refining step is construed as the third silicon liquid).
Hu et al teaches smelting silicon powder and pouring the high purity silicon liquid (paragraph [0014-0016]), but is quiet to pouring into a molding system to thereby produce a silicon ingot.
Su et al teaches that there has been a trend in the PV industry towards a large demand of solar-grade polysilicon (paragraph [0004]), and teaches a process of casting solar-grade polysilicon ingot (paragraph [0005]).  Su et al teaches of melting raw materials into raw silicon liquid using medium frequency induction furnaces (paragraph [0007]), removing impurities within said raw silicon material (paragraph [0008]), pouring the pure silicon liquid into molds (paragraph [0011]), and decreasing the temperature of said mold to obtain a solar-grade polysilicon ingot (paragraph [0014]-[0015]). 
As Hu et al teaches of pouring the high purity silicon liquid, but is quiet to where said liquid is poured into, it would have been obvious to one of ordinary skill in the art to art to pour the high purity silicon liquid of Hu et al into a molding system, as taught in Su et al, so as to produce silicon ingots, as Su et al teaches that there has been a trend in the industry towards a large demand of solar-grade polysilicon, and that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Hu teaches of reserving a third silicon liquid accounting for a portion of the second liquid in the intermediate frequency furnace as an initial silicon liquid for a next smelting (paragraph [0016], leaving a small amount for the next furnace of silicon melting and slag refining), but is quiet to the amount reserved being 15-20% of the capacity of the second silicon liquid.
Fishman teaches electric induction heating and melting of a transition material that is non-electrically conductive in the solid state and electrically conductive in the non-solid state in an electric induction heating and melting process (abstract) wherein solid or semi-solid charge is periodically added to a heel of molten transition material initially placed in a refractory crucible (abstract).  The transition material may be silicon (paragraph [0012]), and the starting heel may represent 20 percent of the full capacity of the crucible (paragraph [0012]).  After melting all added transition charge material, molten transition material may be extracted from the crucible by any suitable process such as pouring (paragraph [0016]), while leaving a required heel of molten transition material in the crucible to be used at the start of the next charge melting process (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art to reserve 20% of the silicon liquid for use as an initial silicon liquid for the next smelting process, as Hu et al teaches leaving a small amount and that Fishman teaches that a required amount of the heel is left (paragraph [0030]).  Note that a sufficient amount of molten heel is required as silicon is added to the molten heel in a solid non-electrically conductive charge (paragraph [0003]) and that the added charge must be adequately melted and mixed so that the added charge does not accumulate to form non-electrically conductive solid masses (paragraph [0003]).
Hu et al is quiet to the silicon liquid being stirred, wherein an operating procedure is: using a wood stick to stir the silicon liquid clockwise or counterclockwise in a single direction, and stir 2-3 cycles per minute.
	Ban et al teaches a purification technology for manufacturing solar-grade silicon (paragraph [0002]).  Ban et al teaches silicon alloy purification is to mix and smelt silicon and solvent metals to form a uniform hypereutectic alloy melt, which is then treated with slagging, air blowing, deep alloying control, etc, and then cooled (paragraph [0005]).  Ban et al teaches a step of mechanical stirring includes a stirring tool that can be high temperature ceramics of quartz tube or rod, utilizing manpower or electric power, the stirring direction can be clockwise or counterclockwise, and can have a stirring speed that can be 0.01 - 10 revolutions/s (paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art to stir the silicon liquid of the combination of Hu et al as modified by Su et al and Fishman, so as to form a uniform alloy melt to be smelted.  It would have been obvious to stir using a rod in a direction of clockwise or counterclockwise, as Ban et al is not limited to the type of stirring, and recognizes a variety of stirring techniques can be performed, including utilizing tubes or rods for stirring, utilizing manpower or electric power, clockwise or counterclockwise, and stirring speed of 0.01 - 10 revolutions/s (paragraph [0019]).  Ban et al’s stirring speed encompasses the claimed stirring speed of 2-3 cycles per minute, and that it would have been obvious to one of ordinary skill in the art, to optimize the stirring speed, so as to obtain a uniform melt for the particular amounts of silicon and slag used in Hu et al.  Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
	The combination is quiet to the stirring rod being formed of wood.
	Jeffes teaches refining of molten metals (abstract) where the usual manner of stirring the metal to bring it into contact with the slag includes immersing wooden poles below the metal surface which agitates the metal by gas evolution thereby lowering the oxygen content of the metal (col 4 lines 35-46).
	It would have been obvious to one of ordinary skill in the art to use a wooden stick for the stirring tool of the combination, as stirring molten metal with wood is known from Jeffes, and that gas evolution from the wood would lower the oxygen content of the metal.

Regarding claim 2, the combination teaches a graphite furnace starting method is adopted (Hu et al, paragraph [0013], place graphite electrode in sintered crucible, spread silicon powder at the bottom, and slowly increase the output power, paragraph [0037], pulling out the electrode, and continue to add silicon powder).

Regarding claims 3-4 and 6, note that the claims do not positively require the recited method steps.  Claims 3-4 and 6 depend from claim 2, where “any one of” the furnace starting methods is adopted.  Claims 3-4 and 6 only further describe the starting methods, but do not positively require said methods being performed.  Note that as a graphite furnace starting method is taught in the combination, the claim limitations have been met.

	Regarding claims 8, 14-16 and 18, Hu et al teaches an intermediate frequency furnace (paragraph [0002]), but is quiet to the operating frequency of the intermediate frequency furnace is 100-140 HZ.
	Fishman teaches in operation, starting with only the heel of molten transition material in the crucible, power supply operates at a relatively high frequency of 120 Hertz (paragraph [0012]).  The heel of molten silicon can be kept at or above its melting temperature by flux coupling with the magnetic field created by the current flow through induction coil (paragraph [0012], [0019]), and that with the operating conditions, the inducted electromagnetic stir pattern can be represented by exemplary flow lines 92a in Figure 3 (paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art to operate the intermediate frequency furnace of Hu et al at 120 Hertz as disclosed in Fishman, as the operating conditions are sufficient for maintaining the molten silicon at or above its melting temperature, and additionally provides an electromagnetic stir pattern.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al as modified by Su et al, Fishman, Ban et al, and Jeffes as applied to claim 2 above, and further in view of Kelemen (US 3,156,549, previously cited).
Regarding claim 5, the combination teaches a graphite furnace starting method comprising placing silicon powder in an intermediate induction furnace (Hu et al, paragraph [0013], spread silicon powder at the bottom and around the furnace), and simultaneously adding a graphite block to the intermediate furnace (Hu et al, paragraph [0013], place a graphite electrode in the sintered crucible); starting the intermediate induction furnace (Hu et al, paragraph [0013], slowly increasing the output power of the intermediate frequency furnace); and melting the silicon powder to a silicon liquid (paragraph [0013], continuously add silicon to the furnace when the silicon powder melts), and removing the graphite block (paragraph [0037], after adding silicon powder to reach 1.8t, pull out the electrode, and continue to add silicon powder).
	The combination is quiet to raising a temperature to 1800-1900°C.
	Kelemen teaches a method of melting silicon (col 1 lines 5-10).  Kelemen teaches of subjecting silicon to a high frequency electromagnetic field within a nonconducting container and melting said silicon with the energy of said field (col 1 lines 45-55).  Since silicon normally has extremely low electrical conductivity, its temperature must be raised until it becomes sufficiently conductive to be heated effectively by direct coupled induction (col 2 lines 50-70).  The preheating is most easily done by introducing a portion of the silicon charge into the container and heating it by radiation from an inductively heated graphite rod (col 2 lines 50-70), and as soon as the desired temperature is reached, the graphite rod is removed and the direct coupled inducted heat energy is applied to melt the initial portion of the silicon charge (col 2 lines 50-70).  In the example, Kelemen teaches a graphite rod was temporarily inserted into the container and heated to about 2000° C by induction, and sufficient heat radiated to the ingot to raise its temperature to about 900°C, and the graphite rod was withdrawn (col 3 lines 25-45).  When an initial portion of the silicon is or becomes sufficiently conducting and is inductively heated to a high temperature, radiation from hot silicon itself can serve to raise the temperature of additional silicon being subjected to or introduced into the electromagnetic field of the induction heating coil (col 5 lines 20-35).
	In view of the teachings of Kelemen, it would have been obvious to one of ordinary skill in the art, to raise the temperature of the graphite electrodes of Hu et al during the furnace startup process to a temperature of about 2000°C, so as to radiate heat to raise the temperature of the silicon so as to become sufficiently conducting to be inductively heated (Kelemen, col 5 lines 20-35).  Note that about 2000°C is sufficiently close to the claimed range of 1800-1900°C.  The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).

	Regarding claim 17, Hu et al teaches an intermediate frequency furnace (paragraph [0002]), but is quiet to the operating frequency of the intermediate frequency furnace is 100-140 HZ.
	Fishman teaches in operation, starting with only the heel of molten transition material in the crucible, power supply operates at a relatively high frequency of 120 Hertz (paragraph [0012]).  The heel of molten silicon can be kept at or above its melting temperature by flux coupling with the magnetic field created by the current flow through induction coil (paragraph [0012], [0019]), and that with the operating conditions, the inducted electromagnetic stir pattern can be represented by exemplary flow lines 92a in Figure 3 (paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art to operate the intermediate frequency furnace of Hu et al at 120 Hertz as disclosed in Fishman, as the operating conditions are sufficient for maintaining the molten silicon at or above its melting temperature, and additionally provides an electromagnetic stir pattern.

Response to Arguments
Applicant's arguments filed 6/09/22 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to render obvious the limitation of using a wood stick to stir the second silicon liquid.  Applicant notes that Jeffes is directed to the field of refining metal, while the instant invention is directed to the field of refining non-metals.  Applicant further notes that Jeffes wooden poles agitate the metal by gas evolution, with the effect to reduce the oxygen content of the metal, whereas applicant’s wood stick is burned gradually and discharged with the exhaust gas, which lowers production cost and does not introduce impurities.  Applicant notes that although both Jeffes and the instant invention disclose the use of wooden sticks for stirring, they achieve different technical effects, and therefore Jeffes fails to suggest using the wood sticks to stir silicon liquid.
The examiner disagrees.  Although Jeffes is directed to the field of refining metals, note that silicon is a metalloid, having properties of both metals and non-metals.  Jeffes recognizes the usual manner of stirring metal is by blowing gas through pipes or tuyeres, and also to immerse wooden poles which agitate the metal by gas evolution thereby lowering the oxygen content of the metal (col 4 lines 35-45).  The advantages of using wood for a stirring rod, which would evolve gas, would similarly be beneficial for the process of refining silicon.  Note that blowing gas into liquid silicon is discussed in the prior art section of Hu et al for purifying silicon (paragraph [0006]).  Additionally note Fujiwara et al (US 2005/0139148) which discloses a method capable of preparing silicon for a solar cell (abstract), including stirring the molten silicon by a rotating/driving mechanism (abstract), and to further blow gas into the molten silicon for refining (abstract).
In response to applicant's argument that their use of the wood stick is for the advantages of reducing the production cost, not introducing impurities, avoiding the problem of graphite as impurities, and improving the quality of the product, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujiwara et al (US 2005/0139148) discloses a method capable of preparing silicon for a solar cell (abstract), including stirring the molten silicon by a rotating/driving mechanism (abstract), and to further blow gas into the molten silicon for refining (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN P KERNS/Primary Examiner, Art Unit 1735